Title: James Madison to Elliott Cresson, 24 December 1828
From: Madison, James
To: Cresson, Elliott


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        With the examples before me, and as a token of the esteem and good wishes I feel for Elliott Cresson, I take
                            pleasure in complying with his request, by the following sample of my handwriting. Liberty & Learning both best
                            supported when leaning, each on the other.
                        
                            
                                James Madison.
                            
                        
                    